Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Species A, claims 1-2, 4-11, 13-16 and 18-20 in the reply filed on May 12, 2022 is acknowledged. The traversal is on the grounds that there is no burden to examine both species together.  This is not found persuasive because the species are not identified as patently indistinct, and would require individual search and consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4 and 7 are objected to because of the following informalities: In claim 4, line 1, “the first and second panel comprise” is ungrammatical. See the same issue in claim 7, line 1. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-2, 4-11 and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 7, “at least one of the first end or second end” is indefinite, as the phrasing defines a range and an alternative of two in the same. The phrasing should be --at least one of the first end and second end--. See also claim 11, line 7. 
In claim 4, line 2, “to form a package” is indefinite in relation to the earlier defined “package”. Are they the  same or not? 
In claim 9, line 1, “end seams” is inconsistent with claim 1, or lacking in only “end seams”. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlqvist et al. (10,017,309). Claims 1, 4, 6-8, 11 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitaker et al. (5,645,161). Each discloses a package (1; 1; respectively) comprising a first panel (10; on one side of 5) defining a first end, a second end opposite the first end and at least two side edges (6 and 7; shorter sides of the first panel), a second panel (11; on the other side of 5) defining a first end, a second end opposite the first end and at least two side edges (6 and 7; shorter sides of the second panel), wherein the second panel is connected to the first panel via longitudinal seams (5-6 and 7-8; shorter sides of 11) formed along respective side edges of the first and second panels, and at least one end seam (9; 11 adjacent 5) formed along at least one of the first end and the second end of the first and second panels, wherein the at least one end seam comprises an outer edge, and a barrier coating (12, 12 disposed on 11; 11) disposed on an interior surface of at least one of the first and second panels, wherein the barrier coating does not extend to the side edges of the longitudinal seams or the outer edge of the at least one end seam.  
As to claim 15, each further discloses providing the claimed package.
As to claim 2, Dahlqvist et al. disclose wherein the barrier coating extends partially into at least one of the longitudinal seams and at least one end seam.
	As to claim 4, each discloses the first and second panels comprise a single sheet folded to form the package. 
	As to claim 5, Dahlqvist et al. disclose two end seams (at 9 and 4’ and 4”).
As to claims 6 and 14, Whitaker et al. disclose a base panel (7) connected to the first and second panels. 
As to claim 7, each discloses the first and second panels comprising the same material. 
As to claim 8, Whitaker et al. disclose a mono-polymeric material (polyester). 
As to claim 11, Whitaker et al. disclose the package being barrier free adjacent the side edges and at least one end seam.
As to claim 18, each discloses folding before sealing. 
As to claim 19, each discloses a pattern application of heat-seal material.
As to claim 20, Whitaker et al. disclose a polymer material which could be melt-sealed to itself.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Dahlqvist et al. and Whitaker et al.. As to claim 9, since Dahlqvist et al. and Whitaker et al. each disclose some seams being heat seals, to comprise all seams being heat seals would be obvious to one of ordinary skill in the art. 
As to claim 10, the material the barrier material is would fail to distinguish any new  or unexpected result. It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. See In re Leshin, 125 USPQ416. 

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG